326 S.C. 61 (1997)
483 S.E.2d 473
In the Matter of A.R. Grant MOREHOUSE, Respondent.
Supreme Court of South Carolina.
April 3, 1997.

ORDER
The grand jury for the United States District Court for the District of Columbia has returned an indictment against respondent alleging 100 counts of conspiracy, wire fraud, and money laundering in violation of 18 U.S.C. §§ 2, 371, 1343, and 1956(a)(1)(A)(i). Disciplinary Counsel has filed a petition for interim suspension seeking to have respondent temporarily suspended from the practice of law in this State pursuant to Rule 17(A), RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court and is enjoined from making any disbursements from any operating, trust and/or escrow account(s), he maintains or from any other account(s) into which he has deposited client funds.
IT IS FURTHER ORDERED that Stephen Edward Carter, Esquire, is hereby appointed to assume responsibility for Mr. Morehouse's client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts *62 Mr. Morehouse may have maintained. Mr. Carter shall take action as required by Rule 31, RLDE, to protect the interests of Mr. Morehouse's clients and may make disbursements from Mr. Morehouse's trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of A.R. Grant Morehouse, Esquire, shall serve as notice to the bank or other financial institution that Stephen Edward Carter, Esquire, has been duly appointed by this Court.
         /s/ Ernest A. Tinney, Jr., C.J.
         /s/ Jean H. Toal, J.
         /s/ James E. Moore, J.
         /s/ John H. Waller, Jr., J.
         /s/ E.C. Burnett, III, J.